Title: Thomas Jefferson to Archibald Thweatt, 8 January 1813
From: Jefferson, Thomas
To: Thweatt, Archibald


          Dear Sir Monticello Jan. 8. 13. 
          Yours of Dec. 3. came during an absence of between 5. & 6 weeks in Bedford, which is the cause of my being so late in answering it. I now inclose you the pamphlet you ask for. it is the only copy I have, & is kept for my own use, so I must ask the return of it when you are done with it. I had it printed principally to put a copy into the hands of every member of Congress, & if I had supposed you would have thought it worth reading, I would certainly have sent you one. at present I believe there is not a copy to be had but at New York, if there; unless perhaps from some member of Congress who having read it may have no further use for it. present me affectionately to the family of Eppington and all who ever were of it; and be assured yourself of my friendship & great esteem.
          
            Th:
            Jefferson
        